Title: From Thomas Jefferson to John Carey, 3 July 1792
From: Jefferson, Thomas
To: Carey, John



July 3. 1792.

Th: Jefferson presents his compliments to Mr. Carey and will with pleasure give him access to any papers of his office which no longer require secrecy. The difficulty will be how to separate these from those still requiring secrecy, without giving Mr. Carey access to the whole, which Th:J. would not think himself free to do. Perhaps Mr. Carey can from the Journals of Congress, or other sources, designate the particular papers he would wish to publish. He shall be ready to confer with Mr. Carey on this subject when he pleases.
